Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-8, 31 and 38 have been canceled.  Claims 28 and 30  are still at issue and are present for examination. Claims 1, 9-27, 29, 32-37 are withdrawn as drawn to non-elected subject matter.
Applicants' arguments filed on 2/28/22, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claims 28 and 30 are pending and are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “”is a has a” in line 2 of claim 28 remains indefinite as mentioned previously. In response to this rejection applicant neither amended the claim nor provided any traversal arguments. Hence, this rejection remains for applicant to consider.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28 and 30 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention according to previous office action. In traversal of this rejection applicant has amended claim 28  and requests withdrawal of this rejection.
However, as shown above, firstly, the amendments made to claim 28 and its dependent claim 30 are indefinite. Secondly, the imitations recited in claim 28 remain too broad to provide enough written description support for the genus of compositions claimed. Hence the rejection remains.
 Claim 30 also is still a genus claim with inadequate written description support and hence remains rejected for the reasons mentioned above and in the previous office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 30 remain rejected under 35 U.S.C. 103 as being unpatentable over Olsen (US2017/0226537, cited previously) according to previous office action. In traversal of this rejection applicant has amended claim 28 and argues that Olsen is directed to a low temperature process that is conducted at temperatures below the gelatinization temperature of starch (i.e. below 50-75 °C)  and therefore, one skilled in the art will appreciate that thermostable enzymes are not needed in Olson’s process.
Applicant further argues that Olsen is silent regarding any thermostable xylanases and does not disclose any GH10 xylanases. Therefore, according to applicant, thus rejection needs to be withdrawn. 
These arguments were fully considered but were found unpersuasive because firstly, instant rejection is a 103 rejection and not a 102 and hence, what Olsen explicitly teaches cannot be relied upon to overcome the art. Secondly, Olsen in paragraph [0022], teaches that its alpha-amylase may originate from Bacillus stearothermophilus wherein said enzyme is inherently a thermostable enzyme with characteristics recited in claim 28. In addition, Olsen in [0067], further teaches that at operating temperatures above 78 °C, such as 80 °C of this invention, its alpha amylase may be exogenous and it may belong to  E.C. 3.2.1.1, family, wherein some members of said family are inherently  thermostable and have the characteristics recited in instant claim 28.
As regarding to GH10 xylanases, Olsen in paragraph [0167], teaches that its enzyme compositions may utilize a xylanase from Aspergillus aculeatus, wherein said xylanase (see Lu et al., 2020, Figure 2) is inherently a thermostable GH10 xylanase  which has a DSC above 80 °C.
Therefore, applicant’s amendments and traversal arguments fail to overcome instant rejection for the reasons provided above and in previous office action.
As regard to Lu’s reference (cited above), said art is merely cited to show some well-known members of GH10 xylanase family  is not part of this 103 rejection.
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656